DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
Examiner notes that all rejections and objections stated in the previous office action but not repeated herein are withdrawn. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites the phrase “film extends longitudinally” which is believed to be a grammatical error. Claim 9 should instead recite “film extend[[s]] longitudinally.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 18 recites the term “co-located” however the Applicant does not point to and the examiner cannot find any written support or definition for the term “co-located.” Further, it would not be clear to one of ordinary skill in the art what the term “co-located” means in the context of the claims. If Applicant is relying on the figures as support for this amendment, this does not provide support for the broad recitation of “co-located.”  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations “configured to receive a powder” and “configured to receive a liquid.” It is unclear if the medical bag must contain the liquid or powder or not. For purposes of examination, claim 9 is interpreted such that the medical bag must be capable of receiving a liquid and a powder.
Claims 9, 14, and 16-19 recite the term “unfilled state” and “filled state.” It is unclear what is meant by “filled” or “unfilled”, and whether the compartment needs to be completely void of powder/liquid or anything else to be considered unfilled or completely full of liquid/powder or anything to be considered filled. Additionally, it is unclear if it must be powder or liquid filling the medical bag or if something else could as well. Additionally this language appears to suggest that the bag is in a filled state, given the conditional language "when unfilled." However, the presence of the "filling tube" suggests that the medical bag is unfilled and the last paragraph of claim 9 appears to suggest the bag can be either filled or unfilled.  Additionally it is unclear if something else could fill the medical bag besides powder or liquid. Given that the claim is to a bag, which must be either filled or unfilled, it is unclear what state the bag is in because it cannot be in both states at the same time. Therefore, the limitations regarding “filled” or “unfilled” are indefinite. 
Claim 18 recites the term “co-located” in line 6. It is unclear what is meant by co-located and one of ordinary skill in the art would be unable to ascertain the meaning of the term. Further, Applicant provides written definition or explanation for the term in the instant specification. Therefore, for purposes of examination, claim 18 is interpreted as instead reciting “located at the same location of the medical bag.”
Claims 10-13, 15, and 20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 5520975) in view of Smith et al. (WO-9924086-A1) (newly cited).
Regarding claim 9, Inoue teaches a bag for medical purposes (abstract, see “medical containers”), comprising: a first film having an interior surface and an exterior surface opposite the interior surface, the first film extending longitudinally between a first longitudinal end and a second longitudinal end; a second film having an interior surface and an exterior surface opposite the interior surface, the second film extending longitudinally between a first longitudinal end and a second longitudinal end, wherein the interior surface of the first film and the interior surface of the second film are at least partially sealingly coupled together to define: a first compartment configured to receive a liquid within a first space defined by the interior surfaces of the first film and the second film, the first compartment located proximate to a first longitudinal end of the bag defined by the first longitudinal end of the first film and the first longitudinal end of the second film (Col. 1 Lines 12-18, Col. 7 Lines 8-10, Fig. 3); and a second compartment configured to receive a powder within a second space defined by the interior surfaces of the first film and the second film, the second compartment located proximate to a second longitudinal end of the bag defined by the second longitudinal end of the first film and the second longitudinal end of the second film (Col. 1 Lines 12-18, Col. 7 Lines 1-10, Fig. 3), the first compartment and the second compartment separated by a peelable seal longitudinally therebetween (Part 6 in Fig. 3(b) and Col. 7 Lines 15-20), wherein, when the second compartment is in an unfilled state, the second compartment comprises an opening located at the second longitudinal end of the bag (Part 13 in Fig. 3(g)); a filling tube operatively coupled to the first compartment proximate the first longitudinal end of the bag (Part 9 in Fig. 3(f)). Inoue further teaches that a cover of a multilayer barrier film can be attached to the outer side of the film (Inoue, Col. 6 Lines 40-55).


    PNG
    media_image1.png
    877
    608
    media_image1.png
    Greyscale

Inoue, Fig. 3(a)-3(i)
Inoue does not teach that the medical bag comprises a first label sealed to and covering a portion of the exterior surface of the first film opposite the interior surface of the first film defining the second compartment, the first label having a first longitudinal end located proximate to the peelable seal and a second longitudinal end located proximate to the second longitudinal end of the bag; and a second label separate and distinct from the first label, the second label sealed to and covering a portion of the exterior surface of the second film opposite the interior surface of the second film defining the second compartment, the second label having a first longitudinal end located proximate to the peelable seal and a second longitudinal end located proximate to the second longitudinal end of the bag, the first and second labels configured to protect the powder to be received in the second compartment from interaction with water vapor, light, and/or oxygen. Inoue further does not disclose when the bag is in either of the filled state or the unfilled state, each of the second longitudinal end of the first film and the second longitudinal end of the second film extends longitudinally beyond the second longitudinal ends 
Smith teaches a medical bag comprising a film wherein the film forms multiple compartments separated by a peelable seal, wherein the compartments are for containing liquids and/or powders (Smith, Abstract, Page 1 Lines 6-13, Page 5 Lines 11-20, Page 17 Lines 14-25, Figs 1-2). Smith further teaches that the medical bag comprises a label (cover) over a compartment proximate to one longitudinal end of the medical bag which leaves part of the film extending beyond the label (cover) (Smith, Page 10 Line 22 – Page 12 Line 16 and Figs 6-7).
Since both Inoue and Smith are analogous art as they both teach medical bags comprising multiple chambers and a weak seal portion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Smith to modify Inoue and enclose the second compartment of Inoue with covers as disclosed by Smith such that the covers are sealed to both sides of the second compartment opposite the interior surface of the films such that the exterior surfaces of the first and second films are exposed longitudinally past the covers. It would have been obvious to add a second label to the opposite side of the compartment to provide barrier protection to both sides of the bag. It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). This would result in a medical bag which satisfies the claimed limitations of claim 1 that Inoue fails to teach as stated above (Smith, Abstract, Page 1 Lines 6-13, Page 5 Lines 11-20, Page 17 Lines 14-25, Page 10 Line 22 – Page 12 Line 16, and Figs 1-2 and 6-7). This would also allow for the contents of the medical bag to be protected to moisture and vapor (Smith, Page 10 Line 22 – Page 12 Line 16). 
Regarding claim 10, modified Inoue teaches that each of the first label and the second label comprises aluminum (Smith, Page 10 Line 22 – Page 12 Line 16).
Regarding claim 11, modified Inoue teaches that each of the first label and the second label comprises a complex containing aluminum (Smith, Page 10 Line 22 – Page 12 Line 16).
Regarding claim 12, modified Inoue teaches that each of the first film and the second film comprises a transparent film (Inoue, Col. 5 Lines 4-7 and Col. 5 Lines 47-49).
Regarding claim 13, modified Inoue teaches that at least one of the first label and the second label is removably adhered to the exterior surface of the first film and the second film, respectively (Smith, Page 10 Line 22 – Page 12 Line 16 and Fig 6).
Regarding claim 14, modified Inoue teaches that when the second compartment is in a filled state, the first and second films are sealingly coupled together at the second longitudinal end of the bag (Inoue, Fig. 3(f)).
Regarding claim 16, modified Inoue teaches that when the second compartment is in an unfilled state, at least one of the first label and the second label has unsealed edge located proximate to the second longitudinal end of the bag (Inoue, Fig. 3(g), Smith, Page 10 Line 22 – Page 12 Line 16).
Regarding claim 17, modified Inoue teaches that when the second compartment is in a filled state, each longitudinal and lateral edge of the first label is sealed to the exterior surface of the first film and each longitudinal and lateral edge of the second label is sealed to the second film (Inoue, Fig. 3(f); Smith, Page 10 Line 22 – Page 12 Line 16, and Figs 1-2 and 7).
Regarding claim 18, modified Inoue teaches that when the second compartment is in the filled state, a seal of the longitudinal edge of the first label to the exterior surface of the first film proximate to the second longitudinal end of the bag, a seal of the longitudinal edge of the second label to the second film proximate to the second longitudinal end of the bag, and a seal of the first film to the second film so as to form a longitudinal edge of the second compartment proximate to the second end of the bag are 
Regarding claim 20, modified Inoue teaches that an interior surface of the first label comprises a peelable film to adhere the interior surface of the first label to the exterior surface of the first film, and wherein an interior surface of the second label comprises a peelable film to adhere the interior surface of the second label to the exterior surface of the second film (Smith, Page 10 Line 22 – Page 12 Line 16, and Figs 1-2 and 6).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Smith as applied to claim 9 above, further in view of Skolling (WO 97/37628).
Regarding Claim 15, modified Inoue teaches all of the elements of the current invention as stated above for claim 9. Modified Inoue does not specifically disclose wherein the peelable seal is breakable along less than an entire length of the peelable seal.
Skolling teaches a flexible medical container (abstract and Page1 Lines 6-9) comprising means (Claim 32 - See Rupture zone) so that, upon breaking of said peelable seal, the entire width of said peelable seal does not yield under pressure. The rupture zone has reduced strength compared to the rest of the peelable seal where the pressure at the rupture seal will break a portion of the seal and not the entire width.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inoue to incorporate the teachings of Skolling by having a rupture zone so that said peelable seal is breakable along less than an entire length of the peelable seal. This would allow for easier manual opening of the peelable seal by locally reducing the opening force (Skolling, Page21 Lines 25-28).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Smith as applied to claim 9 above, further in view of Unai et al. (EP 3006207 A1) (newly cited).
Regarding claim 19, modified Inoue teaches all of the elements of the claimed invention as stated above for claim 9. Modified Inoue does not teach that when the second compartment is in a filled state, the first film and the second film define a hole configured for hanging the bag, the hole formed within a portion of the first and second films that extends longitudinally beyond the second longitudinal ends of the first and second labels.
Unai teaches medical bag made of film comprising multiple compartments wherein the medical bag comprises a hole for hanging the medical bag wherein the hole is located where the film is heat sealed (Unai, Abstract, Par. 0001-0003, 0018, and Fig. 2B).
Since both modified Inoue and Unai are analogous art as they are both directed to medical bags comprising multiple compartments, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Unai and create a hole for hanging the bag formed within a portion of the first and second films that extend longitudinally beyond the second longitudinal ends of the first and second labels. This would allow for the bag to be hung (Unai, Par. 0018).
Response to Arguments
Applicant’s remarks and amendments filed 07/01/2021 have been fully considered.
On pages 8-14 of the remarks, Applicant first argues that Kashiyama does not teach the required limitations regarding the labels as recited in amended claim 1. This is found persuasive.
A new grounds of rejection has been made. Kashiyama is no longer relied upon in the new grounds or rejection. Instead, newly cited Smith is used to teach the limitations regarding the labels of newly amended claim 1 as stated in the grounds of rejection above.
Secondly, on pages 15-17 of the remarks, Applicant argues that Kashiyama does not teach the limitations of newly amended claim 17. This is found moot for the following reason:
A new grounds of rejection has been made. Kashiyama is no longer relied upon in the new grounds or rejection. Instead, newly cited Smith is used to teach the limitations regarding the labels of newly amended claim 1 as stated in the grounds of rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782